Title: From Benjamin Franklin to John Thornton, 8 May 1782
From: Franklin, Benjamin
To: Thornton, John


Sir,
Passy, 8 May, 1782.
I received the letter you did me the honour of writing me, and am much obliged by your kind present of a book. The relish for reading poetry had long since left me; but there is something so new in the manner, so easy, and yet so correct in the language, so clear in the expression, yet concise, and so just in the sentiments, that I have read the whole with great pleasure, and some of the pieces more than once. I beg you to accept my thankful acknowledgments, and to present my respects to the author.
I shall take care to forward the letters to America, and shall be glad of any other opportunity of doing what may be agreeable to you, being, with great respect for your character, your most obedient humble servant,
B. Franklin.
